per curiam.

From the case of Welsh v. Hole, Doug. 238. sanctioned by Mikhell v. Oldfield, 4 D. & E. 123, and Read v. Dupper, 6 D. & E. 361, if the defendant pay to the plaintiff debt and costs, after notice from the attorney of the plaintiff not to do so, he .pays the costs in his owe. wrong, and Lord Mansfield said, the court could not go further. If the adverse party applied to the court to cancel the judgment by a set-off, then the court would take care that the attorney’s bill should be paid. In the case of Spencer v. White, April term, 1799, the court qualified the right of the plaintiff’s attorney, even, in the case of a set-off. The present motion must therefore be granted, as there is no pretence of notice to the defendant, or of any collusion between him and the plaintiff, to deprive the attorney of his costs. As to the variance between the names, this is a rule granted in the cause of Pinder v. Morris, and it will never be an authority for entering satisfaction on a judgment in one against Morrison.